This is an attempted appeal from an interlocutory order sustaining a contest of appellants' application to be permitted to appeal to this court upon an affidavit of inability to pay the costs of appeal or give security therefor, as provided in articles 2266 and 2278a (Vernon's Ann.Civ.St.).
The proceeding to procure appeal upon a pauper's affidavit is a special statutory one, and no rights arise therefrom except such as are specifically provided in the statute. The right of appeal from an order denying appeal upon such affidavit is not provided in the statute, and therefore cannot be invoked here.
The appeal is accordingly dismissed.